Title: Thomas Jefferson to Caspar Wistar, 29 May 1812
From: Jefferson, Thomas
To: Wistar, Caspar


          Dear Sir Monticello May 29. 12. 
          On my return from a journey on the 22d inst. I found here your letter of the 9th and lost no time in communicating it’s object to the President.  mr Matlack is among my oldest acquaintances, dating from the year of Independance when he was an assistant Secretary to the old Congress. I have ever since known him to be a steady republican and as correct in his morals as politics. I have therefore with pleasure availed myself of the occasion of bearing witness to his merit.
          I shall be happy to recieve your communication on the subjects of Natural history. I presume you have seen Cuvier’s observations on the Mastodont, discriminating that animal from both the elephant and Mammoth. but these discriminations being arbitrary, according to the circumstances by which you chuse to characterise generically or specifically, all are free to adopt or reject them.
          My grandson always recollects you with great respect & affection, altho’ it is impossible to get him into the habit of writing letters. at present he is absent on a journey. I take pleasure in every occasion of assuring you of my affectionate esteem & respect
          
            Th:
            Jefferson
        